

Exhibit 10.3




INCREMENTAL TERM LOAN AMENDMENT


This INCREMENTAL TERM LOAN AMENDMENT (this “Amendment”), dated as of October 23,
2018, by and among Surgery Center Holdings, Inc., a Delaware corporation (the
“Borrower”), SP Holdco I, Inc., a Delaware corporation (“Holdings”), the other
Guarantors party hereto, Jefferies Finance LLC, as the 2018 Incremental Term
Lender, and Jefferies Finance LLC, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent” or, as Administrative
Agent or Collateral Agent, “Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, Holdings, Guarantors, Lenders and Agent, among others,
are parties to that certain Credit Agreement, dated as of August 31, 2017 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”);


WHEREAS, pursuant to and in accordance with Section 2.19 of the Credit Agreement
(as amended pursuant to this Amendment, the “Amended Credit Agreement”), (i) the
Borrower has requested Incremental Term Loans in an aggregate principal amount
of $180,000,000 pursuant to clause (i)(x) of the first proviso of Section
2.19(a) of the Credit Agreement and (ii) the 2018 Incremental Term Lender and
the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that the 2018 Incremental Term Lender will make
Incremental Term Loans on the Effective Date to the Borrower in an aggregate
principal amount of $180,000,000 (the “2018 Incremental Term Loans”);


WHEREAS, this Amendment is an Incremental Amendment under and as defined in
Section 2.19 of the Credit Agreement; and


WHEREAS, Agent and the 2018 Incremental Term Lender are willing, on the terms
and subject to the conditions set forth below, to enter into the amendments,
modifications and agreements set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:


1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Amended Credit
Agreement.


2.Incremental Term Facility; Amendments. Subject to the satisfaction of the
conditions precedent set forth in Section 6 below, the Borrower, the Guarantors,
the 2018 Incremental Term Lender and Agent hereby agree as follows:


a)    The Borrower is requesting 2018 Incremental Term Loans in the aggregate
principal amount of $180,000,000 from the 2018 Incremental Term Lender pursuant
to and on the terms set forth in Section 2.19 of the Credit Agreement, effective
on the Effective Date, and on the Effective Date, the Borrower will borrow the
full amount of the 2018 Incremental Term Loans from the 2018 Incremental Term
Lender. The full principal amount of such 2018 Incremental Term Loans are being
incurred initially in reliance on clause (i)(x) of the first proviso of Section
2.19(a) under the Credit Agreement.
b)    The 2018 Incremental Term Lender hereby agrees to make the 2018
Incremental Loan to the Borrower on the Effective Date in a principal amount
equal to its 2018 Incremental Term Loan Commitment as set forth on Schedule
2.01(A) hereto.




--------------------------------------------------------------------------------






c)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in correct alphabetical order:


“First Incremental Amendment” shall mean the Incremental Term Loan Amendment,
dated as of October 23, 2018, by and among the Borrower, the Guarantors, the
2018 Incremental Term Lender and the Administrative Agent.


“First Incremental Amendment Date” shall mean the date on which all the
conditions precedent set forth in Section 6 of the First Incremental Amendment
shall have been satisfied or waived in accordance with the terms thereof.


“2018 Incremental Term Lender” shall mean any Lender having a 2018 Incremental
Term Loan Commitment and/or a 2018 Incremental Term Loan outstanding hereunder.


“2018 Incremental Term Loan Commitment” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make a 2018 Incremental Term Loan
hereunder, expressed as an amount representing the maximum principal amount of
the 2018 Incremental Term Loan to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to (i) assignments by or to such
Lender pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment,
(iii) a Refinancing Amendment or (iv) an Extension Amendment. The initial amount
of each Lender’s 2018 Incremental Term Loan Commitment is set forth on Schedule
2.01(A) under the caption “2018 Incremental Term Loan Commitment” or, otherwise,
in the Assignment and Acceptance, Incremental Amendment or Refinancing Amendment
pursuant to which such Lender shall have assumed its 2018 Incremental Term Loan
Commitment, as the case may be. The initial aggregate amount of the 2018
Incremental Term Loan Commitments as of the First Incremental Amendment Date is
$180,000,000.


“2018 Incremental Term Loans” shall mean the Incremental Term Loans made by the
2018 Incremental Term Lenders on the First Incremental Amendment Date to the
Borrower pursuant to the First Incremental Amendment and Section 2.01(a)(ii).


d)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions as follows:


“Lead Arrangers” shall mean Jefferies Finance LLC and KKR Capital Markets LLC,
in their capacities as joint lead arrangers and joint bookrunners in respect of
this Agreement and the First Incremental Amendment.


“Term Loan Maturity Date” shall mean (i) with respect to the Initial Term Loans
borrowed on the Closing Date and the 2018 Incremental Term Loans borrowed on the
First Incremental Amendment Date that have not been extended pursuant to Section
2.21, August 31, 2024; provided that the Term Loan Maturity Date with respect to
the Initial Term Loans borrowed on the Closing Date and the 2018 Incremental
Term Loans borrowed on the First Incremental Amendment Date that have not been
extended pursuant to Section
2.21 shall be October 15, 2020 if, by October 15, 2020, at least $200,000,000 of
the 2021
Unsecured Notes have not either been repaid, repurchased or redeemed or
refinanced with Indebtedness permitted hereunder having a maturity date not
earlier than six months after the Term Loan Maturity Date applicable to such
Initial Term Loans and 2018 Incremental Term Loans (the “Original Term Loan
Maturity Date”), (ii) with respect to any tranche of Extended Term Loans, the
final maturity date as specified in the applicable Extension Amendment, (iii)
with respect to any Other Term Loans that have not been extended pursuant




--------------------------------------------------------------------------------




to Section 2.21, the final maturity date as specified in the applicable
Refinancing Amendment and (iv) with respect to any other Incremental Term Loans
that have not been extended pursuant to Section 2.21, the final maturity date as
specified in the applicable Incremental Amendment; provided that, if any such
day is not a Business Day, the applicable Term Loan Maturity Date shall be the
Business Day immediately succeeding such day.


e)    Section 2.01 of the Credit Agreement is hereby amended by adding the
following sentence to the definition of “Class” therein:


Notwithstanding any provision herein to the contrary, the Initial Term Loans and
the 2018 Incremental Term Loans shall be deemed to be, and treated as, part of a
single Class of Term Loans for all purposes hereof, including for any purposes
of any determination of Required Class Lenders and the application of repayments
or prepayments to the Term Loan.


f)    Section 2.01 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof as follows:


(a) each Term Lender agrees, severally and not jointly, to (i) make an Initial
Term Loan to the Borrower on the Closing Date in a principal amount not to
exceed the initial amount of such Term Lender’s Term Loan Commitment (if any)
and (ii) make a 2018 Incremental Term Loan to the Borrower on the First
Incremental Amendment Date in a principal amount not to exceed its 2018
Incremental Term Loan Commitment (if any); and


g)    Section 2.09 of the Credit Agreement is hereby amended by amending and
restating clause (a) thereof as follows:


(a) The Term Loan Commitments for the Initial Term Loans in effect on the
Closing Date shall automatically terminate upon the making of the Initial Term
Loans on the Closing Date. The 2018 Incremental Term Loan Commitments for the
2018 Incremental Term Loans in effect on the First Incremental Amendment Date
shall automatically terminate upon the making of the 2018 Incremental Term Loans
on the First Incremental Amendment Date. The Revolving Commitments and the LC
Commitment shall automatically terminate on the Revolving Maturity Date.


h)    Section 2.11 of the Credit Agreement is hereby amended by amending and
restating clause (a)(i) thereof as follows:


(a)(i) The Borrower shall repay to the Administrative Agent for the ratable
account of the Term Lenders with respect to the Initial Term Loans and the 2018
Incremental Term Loans (A) solely for the ratable account of the Term Lenders
with respect to the Initial Term Loans funded on the Closing Date, on the last
Business Day of each March, June, September and December, commencing with the
installment date occurring on or around December 31, 2017 and ending with the
installment date occurring on or around September 28, 2018, an amount equal to
$3,225,000.00 (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Sections 2.12
and 2.13 or, if applicable, Section 10.04(m)(vi) and as a result of the
conversion of such Term Loans to Extended Term Loans or the refinancing of such
Term Loans with Credit Agreement Refinancing Indebtedness), (B) on the last
Business Day of each March, June, September and December, commencing with the
installment date occurring on or around December 31, 2018, an amount equal to
$3,679,545.45 (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Sections 2.12
and 2.13 or, if applicable, Section 10.04(m)(vi) and as a result of the
conversion of such Term Loans to Extended Term Loans or the refinancing of such
Term Loans with Credit Agreement Refinancing Indebtedness) and (C) on the Term
Loan Maturity Date for the Initial




--------------------------------------------------------------------------------




Term Loans and the 2018 Incremental Term Loans, the aggregate principal amount
of all Initial Term Loans and 2018 Incremental Term Loans outstanding on such
date, together with, in the case of each of clauses (A), (B) and (C), accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment. Upon the conversion of such Term Loans to Extended Term Loans
or the refinancing of such Term Loans with Credit Agreement Refinancing
Indebtedness, all amortization payments shall be reduced ratably by the
aggregate principal amount of such Term Loans so converted or refinanced.


i)    The Credit Agreement is hereby amended by inserting thereto the Schedule
2.01(A) attached hereto.


j)    For the avoidance of doubt, (i) the 2018 Incremental Term Loans shall be
deemed to be “Loans”, “Incremental Term Loans”, “Initial Term Loans” and “Term
Loans”, (ii) each 2018 Incremental Term Lender shall be deemed to be a “Lender”,
an “Incremental Term Lender” and a “Term Lender”, (iii) the 2018 Incremental
Term Loan Commitments shall be deemed to be a “Term Loan Commitment”, and (iv)
this Amendment shall be deemed to be an “Incremental Amendment” and a “Loan
Document”, in each case for all purposes of the Amended Credit Agreement and the
other Loan Documents.


3.Joinder. Each 2018 Incremental Term Lender acknowledges and agrees that, from
and after the Effective Date, such 2018 Incremental Term Lender commits to
provide its 2018 Incremental Term Loan Commitment, as set forth on Schedule
2.01(A) attached hereto on the terms and subject to the conditions set forth
herein, shall be a “Term Lender” and “Lender” under, and for all purposes of,
the Amended Credit Agreement and the other Loan Documents, and shall be subject
to and bound by the terms thereof, and shall perform all the obligations of and
shall have all the rights of a Lender thereunder.


4.
Fungibility.



a)    The 2018 Incremental Term Loans shall have the same terms as the Initial
Term Loans borrowed on the Closing Date, including, but not limited to, the 2018
Incremental Term Loans shall bear interest as provided for in the Amended Credit
Agreement in respect of Initial Term Loans. The parties hereto hereby agree
that, notwithstanding anything in the Amended Credit Agreement to the contrary,
(i) the initial Interest Period with respect to 2018 Incremental Term Loans
shall commence on the Effective Date and end on the date(s) necessary (as
determined by the Administrative Agent) to ensure that all such 2018 Incremental
Term Loans are included in the same Class as the Initial Term Loans funded under
the Amended Credit Agreement on the Closing Date and (ii) the Administrative
Agent is hereby authorized to take all actions as it may reasonably deem to be
necessary to ensure that all 2018 Incremental Term Loans are included in the
same Class as the Initial Term Loans funded under the Amended Credit Agreement
on the Closing Date and the Agent shall be authorized to mark the Register
accordingly to reflect the amendments and adjustments set forth herein.


b)    The Borrower’s execution and delivery of this Amendment to the
Administrative Agent shall constitute notice to the Administrative Agent by the
Borrower requesting the 2018 Incremental Term Loans pursuant to Section 2.19(a)
of the Credit Agreement, and, for the avoidance of doubt, shall satisfy such
notice requirement set forth in Section 2.19(a) of the Credit Agreement.


5.Representations and Warranties. In order to induce the other parties hereto to
enter into this Amendment in the manner provided herein, each of Holdings, the
Borrower and each Guarantor represents and warrants to the other parties hereto
that the following statements are true and correct in all material respects
(provided that any representation and warranty that is qualified by
“materiality,” “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification
therein)):




--------------------------------------------------------------------------------






a)    each of the representations and warranties set forth in Article 5 of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of the Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date; provided, that any such representation and warranty that
is qualified by “materiality,” “material adverse effect” or similar language is
true and correct in all respects (after giving effect to any such qualification
therein) on and as of such earlier date with the same effect as though made on
and as of the Effective Date or such earlier date, as applicable; and


b)    as of the date hereof and immediately after giving effect to this
Amendment, no Event of Default has occurred and is continuing.


6.Conditions to Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions (the time at which all such
conditions are so satisfied is referred to herein as the “Effective Date”):


a)    the Agent shall have received a certificate executed by a Responsible
Officer of the Borrower, certifying that, as of the Effective Date, (i) each of
the representations and warranties made by the Loan Parties set forth in this
Amendment, in Article 5 of the Credit Agreement and in all other Loan Documents
are true and correct in all material respects on and as of the Effective Date
with the same effect as though made on and as of the Effective Date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date; provided, that any such
representation and warranty that is qualified by “materiality,” “material
adverse effect” or similar language is true and correct in all respects (after
giving effect to any such qualification therein) on and as of such earlier date
with the same effect as though made on and as of the Effective Date or such
earlier date, as applicable; (ii) after giving effect to this Amendment, no
Event of Default exists or would result from the incurrence of the 2018
Incremental Term Loan Commitments and 2018 Incremental Term Loans contemplated
by this Amendment; and (iii) the proceeds of the 2018 Incremental Term Loans
shall be used for working capital, capital expenditures and general corporate
purposes (including acquisitions, investments, restricted payments and other
transactions not prohibited by the Amended Credit Agreement and the other Loan
Documents);


b)    Holdings and the Borrower shall have paid to the Agent and the Lead
Arranger with respect to the 2018 Incremental Term Loans (i) all applicable fees
and other amounts due and payable to the Agent and such Lead Arranger (including
all upfront fees due and payable to the Lead Arrangers on behalf of the 2018
Incremental Term Lenders (or original issue discount in lieu thereof)) on or
prior to the Effective Date, as separately agreed to by the Borrower, the Agent
and such Lead Arranger and (ii) to the extent invoiced at least three Business
Days prior to the Effective Date (except as otherwise reasonably agreed by the
Borrower), all costs and expenses required to be paid by the Borrower on the
Effective Date;


c)    the Agent shall have received, on behalf of itself, the Collateral Agent
and the 2018 Incremental Term Lender, an opinion of (i) Ropes & Gray LLP,
counsel for the Loan Parties, and
(ii) each local counsel for the Loan Parties listed on Schedule 4.02(d) to this
Amendment (or other local counsel reasonably acceptable to the Agent), in each
case, dated the Effective Date and addressed to the Agent, the Collateral Agent
and the 2018 Incremental Term Lenders, in each case, in customary form and
substance.


d)    the Agent shall have received (i) a certificate as to the good standing of
each Loan Party as of a recent date; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Effective Date and certifying
(A) that attached thereto is a copy of the certificate or articles




--------------------------------------------------------------------------------




of incorporation or organization or certificate of formation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, or in the alternative,
certifying that such certificate or articles of incorporation or organization or
certificate of formation has not been amended since the Closing Date, (B) that
attached thereto is a true and complete copy of the by-laws or operating (or
limited liability company) agreement of such Loan Party as in effect on the
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (C) below (or that the by-laws or operating (or
limited liability company) agreement of such Loan Party has not been amended or
otherwise modified since the delivery of such documents on the Closing Date),
(C) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Amendment and,
in the case of the Borrower, the borrowings and/or incurrence of the 2018
Incremental Term Loan Commitments and 2018 Incremental Term Loans hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect and (D) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.


e)    the Agent shall have received counterparts of this Amendment duly executed
by Holdings, the Borrower, each Subsidiary Guarantor, the Administrative Agent,
the Collateral Agent and the 2018 Incremental Term Lender;


f)    the Agent shall have received a Note executed by the Borrower in favor of
the 2018 Incremental Term Lender if it has requested a Note at least ten
Business Days in advance of the Effective Date;


g)    the Agent shall have received a solvency certificate, substantially in the
form set forth in Exhibit H to the Credit Agreement, from the chief financial
officer, chief operating officer or other officer with similar responsibilities
of the Borrower;
h)    the Agent shall have received a request for a Credit Extension (which may
be conditioned on the effectiveness of this Amendment) in accordance with the
requirements of the Amended Credit Agreement;


i)    the Agent shall have received, at least two days prior to the Effective
Date, all documentation and other information about the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested in writing at least five days prior to the Effective Date;


j)    the Borrower shall have paid to the Administrative Agent, for the benefit
of the 2018 Incremental Term Lender in respect of the 2018 Incremental Term
Loans, a fee in an amount equal to 0.25% of the aggregate stated principal
amount of the 2018 Incremental Term Lender’s 2018 Incremental Term Loans funded
on the Effective Date (and such fee may take the form of original issue
discount); and


k)    any interest, fees, expenses and other amounts that have accrued and are
owing to Lenders (even if they are not yet due and payable) as of the day prior
to the Effective Date shall have been paid to the Agent and Lenders.


7.
Acknowledgement.



a)    The Borrower and each Guarantor hereby confirm that each Loan Document to
which it is a party or otherwise bound and all Collateral encumbered thereby
will continue to guarantee




--------------------------------------------------------------------------------




or secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all Obligations and Secured
Obligations under each of the Loan Documents to which it is a party (in each
case as such terms are defined in the applicable Loan Document).


b)    The Borrower and each Guarantor acknowledge and agree that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.


c)    Each of the Borrower and each Guarantor hereby acknowledges that it has
reviewed the terms and provisions of this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment (including
the 2018 Incremental Term Loan Commitments and 2018 Incremental Term Loans made
by the 2018 Incremental Term Lenders) and acknowledges and agrees that each 2018
Incremental Term Lender (and any assignee thereof) is a “Lender” and a “Secured
Party” for all purposes under the Loan Documents to which the Borrower or such
Guarantor is a party.


d)    Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.


e)    The parties hereto agree and acknowledge that, for all purposes under the
Credit Agreement and the other Loan Documents, this Amendment constitutes an
Incremental Amendment contemplated by Section 2.19 of the Credit Agreement.


f)    Each of the Borrower and each Guarantor hereby (i) acknowledges and agrees
that all of its obligations under the Guarantees set out in the Amended Credit
Agreement and any other guaranties in the Loan Documents to which it is a party
are reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms each Lien granted by each Loan Party to the Collateral Agent for the
benefit of the Secured Parties and reaffirms the Guarantees made pursuant to the
Amended Credit Agreement, (iii) acknowledges and agrees that the grants of
security interests by and the Guarantees of the Loan Parties contained in the
Amended Credit Agreement and the other Collateral Documents are, and shall
remain, in full force and effect after giving effect to this Amendment, and (iv)
agrees that the Obligations include, among other things and without limitation,
the prompt and complete payment and performance by the Borrower when due and
payable (whether at the stated maturity, by acceleration or otherwise) of
principal and interest on, and premium (if any) on, the 2018 Incremental Term
Loans under the Amended Credit Agreement. Nothing contained in this Amendment
shall be construed as substitution or novation of the obligations outstanding
under the Credit Agreement or the other Loan Documents, which shall remain in
full force and effect, except to any extent modified hereby.


8.
GOVERNING LAW AND WAIVER OF JURY TRIAL.



a)    THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.




--------------------------------------------------------------------------------






b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8(B).


9.Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic imaging transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.


10.Reference to and Limited Effect on the Credit Agreement and the Other Loan
Documents.


a)    On and after the Effective Date, (x) each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and (B) each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement after giving effect to this Amendment.


b)    Except as specifically amended by this Amendment, the Credit Agreement and
each of the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.


c)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.


d)    Each of Holdings, the Borrower and each other Guarantor hereby (i)
ratifies, confirms and reaffirms its liabilities, its payment and performance
obligations (contingent or otherwise) and its agreements under the Credit
Agreement and the other Loan Documents and (ii) acknowledges, ratifies and
confirms that such liabilities, obligations and agreements constitute valid and
existing Obligations under the Credit Agreement, in each case, to the extent
Holdings, the Borrower or such Guarantor, as applicable, is a party thereto. In
addition, each of Holdings, the Borrower and each Guarantor hereby ratifies,
confirms and reaffirms (i) the liens and security interests granted, created and
perfected under the Collateral Documents and any other Loan Documents and (ii)
that each of the Collateral Documents to which it is a party remain in full
force and effect notwithstanding the effectiveness of this Amendment. Without
limiting the generality of the foregoing, each of Holdings, the Borrower and
each other Guarantor further agrees (A) that any reference to “Obligations”
contained in any Collateral Documents shall include, without limitation, the
“Obligations” as such term is defined in the Credit Agreement (as amended by
this Amendment) and (B) that the related guarantees and grants of security
contained in such Collateral Documents shall include and extend to such
Obligations. This Amendment shall not constitute a modification of the Credit
Agreement, except as specified under Section 2 hereto, or a course of dealing
with Agent or any Lender at variance with the Credit Agreement such as to
require further notice by Agent or any Lender to require strict compliance with
the terms of the Credit Agreement and the other Loan Documents in the future,
except as expressly set forth herein. This Amendment contains




--------------------------------------------------------------------------------




the entire agreement among Holdings, the Borrower, the other Guarantors, and the
2018 Incremental Term Lenders contemplated by this Amendment. Neither Holdings
nor the Borrower nor any other Guarantor has any knowledge of any challenge to
Agent’s or any Lender’s claims arising under the Loan Documents or the
effectiveness of the Loan Documents. Agent and Lenders reserve all rights,
privileges and remedies under the Loan Documents. Nothing in this Amendment is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations or to modify, affect or impair the
perfection, priority or continuation of the security interests in, security
titles to or other Liens on any Collateral for the Obligations.


11.Expenses. The Borrower and Holdings agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the Agent and
Lead Arrangers in connection with the preparation, negotiation and execution of
this Amendment and the syndication of the 2018 Incremental Term Loans,
including, without limitation, all Attorney Costs, in each case, to the extent
required under Section 10.05 of the Credit Agreement.


12.Severability. In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good- faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.


13.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or to
be taken into consideration in interpreting, this Amendment.


[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first written above.








SURGERY CENTER HOLDINGS, INC.,
as Borrower


By:     /s/ Thomas F. Cowhey     
Name: Thomas F. Cowhey
Title:
Executive Vice President and Chief Financial Officer





SP HOLDCO I, INC.,
as Holdings


By:     /s/ Thomas F. Cowhey     
Name: Thomas F. Cowhey
Title:
Executive Vice President and Chief Financial Officer





[Signature Page to Incremental Term Loan Amendment]

--------------------------------------------------------------------------------





SUBSIDIARY GUARANTORS:
AMBULATORY RESOURCE CENTRES INVESTMENT COMPANY, LLC

AMBULATORY RESOURCE CENTRES OF WASHINGTON, INC.
AMBULATORY RESOURCE CENTRES OF WILMINGTON, INC.
ANESTHESIOLOGY PROFESSIONAL SERVICES, INC. APS OF BRADENTON, LLC
APS OF HAMMOND, LLC
ARC DEVELOPMENT CORPORATION
ARC FINANCIAL SERVICES CORPORATION
ASC OF NEW ALBANY, LLC
HAMMOND ANESTHESIA SERVICES, LLC
IDAHO FALLS COMMUNITY HOSPITAL, LLC
LOGAN LABORATORIES, LLC
LUBBOCK SURGICENTER, INC.
MEDICAL BILLING SOLUTIONS, LLC
NEOSPINE SURGERY OF PUYALLUP, LLC
NEOSPINE SURGERY, LLC
NOVAMED ACQUISITION COMPANY, INC.
NOVAMED ALLIANCE, INC.
NOVAMED MANAGEMENT OF KANSAS CITY, INC.
NOVAMED MANAGEMENT SERVICES, LLC
NOVAMED OF BETHLEHEM, INC.
NOVAMED OF LEBANON, INC.
NOVAMED OF SAN ANTONIO, INC.
NOVAMED OF TEXAS, INC.
NOVAMED OF WISCONSIN, INC.
NOVAMED, INC.
PHYSICIANS SURGICAL CARE, INC.
PSC DEVELOPMENT COMPANY, LLC
PSC OPERATING COMPANY, LLC
RIVERSIDE ANESTHESIA SERVICES, LLC
RIVERSIDE BILLING AND MANAGEMENT COMPANY, LLC
RIVERSIDE SPINE & PAIN PHYSICIANS, LLC
SARASOTA ANESTHESIA SERVICES, LLC
SARC/ASHEVILLE, INC.




By:    /s/ Thomas F. Cowhey     
Name: Thomas F. Cowhey
Title:    President and Chief Financial Officer




[Signature Page to Incremental Term Loan Amendment]

--------------------------------------------------------------------------------





SARC/FT. MYERS, INC.
SARC/GEORGIA, INC.
SARC/KENT, LLC
SARC/LARGO ENDOSCOPY, INC.
SARC/LARGO, INC.
SARC/PROVIDENCE, LLC
SARC/ST. CHARLES, INC.
SARC/VINCENNES, INC.
SMBI DOCS, LLC
SMBI GREAT FALLS, LLC
SMBI HAVERTOWN, LLC
SMBI IDAHO, LLC
SMBI LHH, LLC
SMBI PORTSMOUTH, LLC
SMBI STLWSC, LLC
SMBIMS BIRMINGHAM, INC.
SMBIMSDURANGO, LLC
SMBIMS FLORIDA I, LLC
SMBIMS KIRKWOOD, LLC
SMBIMS STEUBENVILLE, INC.
SMBIMS WICHITA, LLC
SMBISS BEVERLY HILLS, LLC
SMBISS CHESTERFIELD, LLC
SMBISS ENCINO, LLC
SMBISS IRVINE, LLC
SP MANAGEMENT SERVICES, INC.
SP NORTH DAKOTA, LLC
SP PRACTICE MANAGEMENT, LLC
SURGERY PARTNERS ACQUISITION COMPANY, INC.
SURGERY PARTNERS OF CORAL GABLES, LLC
SURGERY PARTNERS OF LAKE MARY, LLC
SURGERY PARTNERS OF LAKE WORTH, LLC
SURGERY PARTNERS OF MERRITT ISLAND, LLC
SURGERY PARTNERS OF MILLENIA, LLC
SURGERY PARTNERS OF NEW TAMPA, LLC
SURGERY PARTNERS OF PARK PLACE, LLC
SURGERY PARTNERS OF SARASOTA, LLC
SURGERY PARTNERS OF WEST KENDALL, L.L.C.
SURGERY PARTNERS OF WESTCHASE, LLC
SURGERY PARTNERS, LLC
SYMBION AMBULATORY RESOURCE CENTRES, INC.




By:    /s/ Thomas F. Cowhey    
Name: Thomas F. Cowhey
Title:    President and Chief Financial Officer




[Signature Page to Incremental Term Loan Amendment]

--------------------------------------------------------------------------------





SYMBION HOLDINGS CORPORATION
SYMBION, INC.
TAMPA PAIN RELIEF CENTER, INC.
TEXARKANA SURGERY CENTER GP, INC.
UNIPHY HEALTHCARE OF JOHNSON CITY VI, LLC
UNIPHY HEALTHCARE OF MAINE I, INC.
VASC, INC.
VILLAGE SURGICENTER, INC.
APS OF JONESBORO, LLC
BLUE RIDGE NOVAMED, INC.
COMMUNITY HOSPITAL HOLDING COMPANY, LLC
COMMUNITY HOSPITAL MANAGEMENT COMPANY, LLC
JENKINS COUNTY HOSPITAL, LLC
JONESBORO ANESTHESIA SERVICES, LLC
NATIONAL SURGICAL HOSPITALS, INC.
NOVAMED OF LAREDO, INC.
NSH BRYAN HOSPITAL, INC.
NSH CALIFORNIA, INC.
NSH CONNECTICUT, INC.
NSH DURHAM, INC.
NSH EL PASO INC.
NSH EL PASO SPECIALTY HOSPITAL, INC.
NSH GEORGIA, INC.
NSH HOLDCO, INC.
NSH LOGAN, INC.
NSH LOUISIANA, INC
NSH MANAGEMENT OF ARIZONA, INC.
NSH MANAGEMENT OF CALIFORNIA, INC.
NSH MESA, INC.
NSH MICHIGAN PROPERTIES, LLC
NSH MICHIGAN, INC.
NSH NORTH IDAHO, INC.
NSH SAN ANTONIO SURGICAL HOSPITAL, INC.
NSH TEXAS, INC.
NSH WISCONSIN, INC.
QUAHOG HOLDING COMPANY, LLC
SCREVEN COUNTY FAMILY HEALTH CENTER, LLC




By:    /s/ Thomas F. Cowhey    
Name: Thomas F. Cowhey
Title:    President and Chief Financial Officer


[Signature Page to Incremental Term Loan Amendment]

--------------------------------------------------------------------------------





SCREVEN COUNTY HOSPITAL, LLC
SENTRY MEDICAL BILLING, LLC
SP LOUISIANA, LLC
SPACE COAST ANESTHESIA SERVICES, LLC
SURGERY CENTER OF PENNSYLVANIA, LLC
SYMBIONARC SUPPORT SERVICES, LLC
THE CENTER FOR SPECIAL SURGERY, LLC
THE VILLAGES SURGERY CENTER, LLC
U.S. ORTHOPEDICS, INC.




By:    /s/ Thomas F. Cowhey    
Name: Thomas F. Cowhey
Title:    President and Chief Financial Officer




[Signature Page to Incremental Term Loan Amendment]

--------------------------------------------------------------------------------





JEFFERIES FINANCE LLC,
as Administrative Agent, Collateral Agent and 2018 Incremental Term Lender


By: /s/ Paul Chisholm
Name: Paul Chisholm
Title: Managing Director




[Signature Page to Incremental Term Loan Amendment]

--------------------------------------------------------------------------------





Schedule 2.01(A)


2018 Incremental Term Lender
2018 Incremental Term Loan Commitment
Jefferies Finance LLC
$180,000,000.00
Total:
$180,000,000.00







--------------------------------------------------------------------------------





Schedule 4.02(d)


Local Counsel Opinions




State
Counsel Information
Florida
McDermott Will & Emery LLP
333 Avenue of the Americas, Suite 4500
Miami, FL 33131-4336
Georgia
Bryan Cave LLP
One Atlantic Center
1201 W Peachtree NW
Atlanta, GA 30309
Illinois
Bryan Cave LLP
One Atlantic Center
1201 W Peachtree NW
Atlanta, GA 30309
Indiana
Wooden & McLaughlin LLP
One Indiana Square, Suite 1800
Indianapolis, IN 46204
Missouri
Husch Blackwell LLP
4801 Main Street, Suite
1000 Kansas City, MO 64112
Tennessee
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
PO Box 198966
Nashville, TN 37219-8966
Texas
McGuire, Craddock & Strother, P.C.
2501 N Harwood, Suite 1800
St Anns Court
Dallas, TX 75201
North Carolina
Carruthers & Roth, P.A.
Post Office Box 540
235 North Edgeworth Street
Greensboro, NC 27401
Wisconsin
Quarles & Brady LLP
411 East Wisconsin Avenue, Suite 2400
Milwaukee, WI 53202-4426





